ORDER
PER CURIAM:
Roscoe Timmons appeals the judgment of the trial court dissolving his marriage to Rinda Timmons. He argues the trial court erred in dissolving the marriage because it did not have jurisdiction to do so because the parties’ pleadings averred they were not yet separated, which husband claims fails to comply with the statutory requfre-ments of a petition for dissolution of marriage. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).